Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148130                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  In re FORFEITURE OF A QUANTITY OF                                                                                  Justices
  MARIJUANA.
  _________________________________________
  PEOPLE OF MICHIGAN,
            Petitioner-Appellant,
  v                                                                SC: 148130
                                                                   COA: 310106
                                                                   Saginaw CC: 08-900017-CF
  QUANTITY OF MARIJUANA, DRUG
  PARAPHERNALIA, 3551 EAST ALLEN RD,
  $360, NUMEROUS FIREARMS AND
  AMMUNITION, SKI-DOO SNOWMOBILE,
  1965 CHEVROLET NOVA, and CAR
  TRAILER,
            Defendants,
  and
  GERALD OSTIPOW and ROYETTA OSTIPOW,
           Claimants-Appellees,
  and
  STEVEN PAUL OSTIPOW,
           Claimant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 22, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2014
           s0325
                                                                              Clerk